Citation Nr: 0927342	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  09-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, to include as due to exposure to Agent Orange or 
vesicant agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.  He received the Vietnam Campaign Medal and 
the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  There is no competent evidence of record that the Veteran 
had full body exposure to mustard gas or Lewisite while in 
active service.

2.  Porphyria cutanea tarda is not shown by competent medical 
evidence to be linked to service; it was not manifested in 
service or within one year of service, and is not shown to 
have been caused or aggravated by the Veteran's exposure to 
Agent Orange, or any other herbicide, or exposure to mustard 
gas or Lewisite.


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred or aggravated by 
service and may not be presumed to have been incurred or 
aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp 
2008); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309, 3.316 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in December 2006, VA notified the 
Veteran of what evidence was required to substantiate the 
claim, of his and VA's respective duties for obtaining 
evidence, and that a disability rating and effective date 
would be assigned in the event of award of the benefit(s) 
sought.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), VA and 
private treatment records, and private medical 
correspondence.  Additionally, the claims file contains the 
statements of the Veteran.  The Board has carefully reviewed 
the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifested during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability, may be associated with service or a service- 
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As is discussed in greater detail below, there is no 
competent credible evidence which indicates that the 
Veteran's current disability may be associated with service; 
therefore, an examination is not warranted pursuant to 
McLendon, Id.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 
341 (1999). 

Presumptive service connection- mustard gas and Lewisite

Service connection is warranted on a presumptive basis with 
exposure to specified vesicant agents during active military 
service under the following specified circumstances: (1) 
full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia. 38 C.F.R. § 3.316(a).

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2008).  A Veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The first element of a claim for service connection is that 
there must be evidence of a current disability.  An October 
2000 private medical letter from Dr. K.B. reflects that the 
Veteran was diagnosed with porphyria cutanea tarda in 2000.  
In addition, a private medical progress note, dated in 
February 2001, from J.C. medical group, reflects that the 
Veteran has porphyria cutanea tarda.  Therefore, the Board 
concedes that the Veteran has a current disability.  The 
Veteran avers that his porphyria cutanea tarda is due to 
herbicide exposure or mustard gas exposure in Vietnam.
 
The Board will first consider the presumption of mustard gas 
or Lewisite exposure.  There is no competent and credible 
evidence of record that the Veteran was exposed to mustard 
gas or Lewisite.  The evidence of record includes a December 
2006 Veteran's Benefit Administration e-mail printout which 
reflects that the Veteran is not listed in the Department of 
Defense's mustard gas database of test participants.  
Moreover, the evidence of record does not reflect that 
mustard gas or Lewisite was used in Vietnam in 1968, the 
location where the Veteran avers he was exposed.  Finally, 
porphyria cutanea tarda is not one of the conditions listed 
in 38 C.F.R. § 3.316(a) which warrants presumptive service 
connection.  Based on the foregoing, service connection is 
not warranted under 38 C.F.R. § 3.316.

The Board will next consider the presumption of herbicide 
exposure.  The evidence of record reflects that the Veteran 
served in the Republic of Vietnam in 1968.
As such, it is presumed that he was exposed to an herbicide 
agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, 
affirmative evidence does not exist to rebut that 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  In the present case, the evidence of record 
reflects that the Veteran was first diagnosed with porphyria 
cutanea tarda in 2000, approximately 32 years after his 
service in Vietnam.  Service connection is only warranted on 
this presumptive basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), and in the case of 
porphyria cutanea tarda, the presumption only applies if the 
disability becomes manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  As the 
Veteran's disease did not become manifest within one year of 
last exposure in service, service connection on a presumptive 
basis is not warranted.  The Board notes that the record 
reflects that in October 1968, the Veteran sought treatment 
for a rash in his groin area; however, the diagnosis was 
tinea cruris, a fungal infection of the groin area, and not 
porphyria cutanea tarda.  

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

There is no competent medical evidence of record that the 
Veteran's current porphyria cutanea tarda is causally related 
to active service, to include exposure to an herbicide, 
mustard gas, or Lewisite. 

The Veteran's STRs are negative for any complaint of a skin 
rash.  The only notation regarding the Veteran's skin is an 
August 1968 report which reflects that the Veteran had an 
abrasion on his skin of his 5th finger due to his finger 
being hit with a rock.  The Veteran's report of medical 
history for separation purposes, dated in September 1968, 
reflects that he reported that he had never had a skin 
disease.  The accompanying report of medical examination 
reflects that, upon clinical examination, the Veteran's skin 
was noted to be normal.  

As noted above, a VA record, dated in October 1968, 
approximately one month after the Veteran separated from 
service, reflects that the Veteran sought treatment for a 
rash in his groin area; which he reported having had as he 
left Vietnam.  The diagnosis was tinea cruris, a fungal 
infection of the groin area.  There is no further evidence of 
any skin disability until 2000, when the Veteran was 
diagnosed with porphyria cutanea tarda.

The evidence of record includes a private doctor's (Dr. K.B.) 
letter, dated in October 2000.  The letter reflects that the 
Veteran was recently diagnosed with hepatitis C as the 
probable primary cause of his porphyria cutanea tarda.  The 
letter does not mention any possible causal relationship 
between the Veteran's porphyria cutanea tarda and his 1968 
tinea cruris, or active service, to include as due to 
exposure to herbicide, mustard gas, or Lewisite.

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated." Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
However, as explained above, such is not demonstrated in this 
case.  Moreover, the Board does not find the Veteran's 
contentions in this regard to be credible, when viewed in 
conjunction with the record as a whole.

The Board notes that the lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, in the absence of demonstration 
of continuity of symptomatology, the Board finds that the 
initial demonstration of porphyria cutanea tarda many years 
after the Veteran's discharge from service, to be too remote 
from service to be reasonably related to it. 

While the Veteran may sincerely believe that his disability 
is causally related to military service, the Board notes that 
the Veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical diagnosis or causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu  v. Derwinski, 2 Vet. App. 
492 (1992).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).




ORDER

Entitlement to service connection for porphyria cutanea 
tarda, to include as due to exposure to Agent Orange or 
vesicant agents is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


